Exhibit 99.1 Front Door Insights LLC Financial Statements For the Years Ended December 31, 2012 and 2011 Report of Independent Registered Public Accounting Firm 2 Balance Sheets at December 31, 2012 and 2011 3 Statements of Operations for the Years Ended December 31, 2012 and 2011 4 Statements of Changes in Members’ Deficit for the Years Ended December 31, 2012 and 2011 5 Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 6 Notes to Financial Statements 7 - 14 -1- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Mobivity Holdings Corp. Chandler, AZ 85225 We have audited the accompanying consolidated balance sheets of Front Door Insights, LLC (the “Company”) as of December 31, 2012 and 2011 and the related statements of operations, members' equity (deficit) and cash flows for the twelve month periods then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial positions of the Company as of December 31, 2012 and 2011 and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred recurring operating losses and negative cash flows from operations and is dependent on additional financing to fund operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are described in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas August 5, 2013 -2- Front Door Insights LLC Balance Sheets December 31, Current Assets Cash $ $ Accounts receivable Total assets $ $ Current Liabilities Accounts payable and accrued liabilities $ $ Deferred revenue from related party - Deferred revenue Due to related parties Member loans Total current liabilities Members' Deficit Contributed capital Accumulated deficit ) ) Total Members' Deficit ) ) Total Liabilities and Members' Deficit $ $ The accompanying notes are an integral part of these financial statements. -3- Front Door Insights LLC Statements of Operations Years ended December 31, Revenues $ $ Revenues from related party Total revenues Cost of revenues Gross margin Operating expenses General and administrative Sales and marketing Engineering, research and development Total operating expenses Loss from operations ) ) Interest expense ) ) Net loss $ ) $ ) The accompanying notes are an integral part of these financial statements. -4- Front Door Insights LLC Statement of Changes in Members' Deficit Contributed Capital Accumulated Deficit Accumulated Withdrawals Members' Deficit Balance at December 31, 2010 $ $ ) $ ) $ ) Contributions from members - - Withdrawals by members - - ) ) Imputed interest - - Net loss - ) - ) Balance at December 31, 2011 ) ) ) Contributions from members - - Contributions from third party - - Imputed interest - - Net loss - ) - ) Balance at December 31, 2012 $ $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. -5- Front Door Insights LLC Statements of Cash Flows Years ended December 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Imputed interest Increase (decrease) in cash resulting from changes in: Accounts receivable ) Accounts payable and accrued liabilities ) Deferred revenue from related party - Deferred revenue ) Due to related parties ) Net cash used in operating activities ) ) FINANCING ACTIVITIES Proceeds from member loans Payments on member loans ) - Capital contributions Member ownership redemption - ) Net cash provided by financing activities Net change in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for : Interest $
